            Case 2:19-cv-01497-KSM Document 43 Filed 07/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHAEL RIVLIN,                                              CIVIL ACTION

        Plaintiff,
                                                              NO. 19-1497-KSM
        v.

 ZIMMER BIOMET, et al.,

        Defendants.


                                             ORDER

       AND NOW this 23rd day of July, 2021, upon consideration of Defendants’ Motion to

Strike Plaintiff’s Expert Marc Fruchter (Doc. No. 26), Plaintiff’s opposition brief (Doc. No. 29),

Defendants’ reply brief (Doc. No. 31), and the arguments and testimony presented during the

Daubert hearing on July 14, 2021, it is ORDERED that the motion is GRANTED IN PART

and DENIED IN PART as follows:

       1.       Fruchter’s assertions about the likelihood of CAT in the Great Lakes region in the

winter and the pilots’ failure to properly consider PIREPs are STRICKEN.

       2.       Fruchter’s opinion that Lintz failed to follow the procedures outlined in the

Airplane Flight Manual is STRICKEN.

       3        The remainder of Defendants’ motion is DENIED.

IT IS SO ORDERED.



                                                      /s/Karen Spencer Marston
                                                      _______________________________
                                                      KAREN SPENCER MARSTON, J.
